MILLS, Judge.
The deputy concluded that Daniels was neither permanently totally disabled nor permanently partially disabled. Daniels contends the deputy erred.
We affirm the deputy’s denial of permanent total disability based on his finding of an inadequate work search because this is supported by competent substantial evidence.
We reverse the deputy’s denial of permanent partial disability because either he failed to consider evidence of impairment which was presented to him or he misconstrued this evidence.
In his order, the deputy found that Dr. Holland gave Daniels no permanent physical impairment. The record reveals that the doctor stated that without the pre-ex-isting arthritis he would expect Daniels to recover from the accident caused back sprain with a maximum of fifteen percent disability which could go higher. The deputy overlooked or misconstrued this testimony.
We reverse and remand the deputy’s ruling on permanent partial disability for his consideration of Dr. Holland’s testimony concerning his permanent impairment rating and, in his discretion, the deputy may *841take additional testimony from Dr. Holland for the purpose of clarifying this issue.
ROBERT P. SMITH, Jr., C. J., and SHIVERS, J., concur.